11 G   Ide   k   j   :au




                                         UNITED STATES DISTRICT COURT
                                         FOR THE DISTRICT OF COLUMBIA
                                                                                                  FILED
                                                                                                   SEP 2 1 2010
           Clinton T. Eldridge,                           )                                Clerk. U.S. District & Bankruptcy
                                                                                           Courts for the District of Columbia
                                                          )
                   Plaintiff,                             )
                                                          )
                   v.                                     )
                                                          )
                                                                  Civil Action No.       10 1597
           Charles Hall et al.,                           )
                                                          )
                   Defendants.                            )




                                                MEMORANDUM OPINION

                   This matter is before the Court on its initial review of plaintiff s pro se complaint and

           application for leave to proceed inJormapauperis. Pursuant to 28 U.S.C. § 1915A, the Court is

           required to screen and dismiss a prisoner's complaint upon a determination that it, among other

           grounds, fails to state a claim upon which relief can be granted. For the following reasons, the

           Court will dismiss this complaint.

                   Plaintiff is a prisoner at the United States Penitentiary in Florence, Colorado. In what is

           captioned a complaint under 42 U.S.C. § 1983, plaintiff sues three assistant United States

           attorneys ("AU SA") in their official and individual capacities. He sues two AUSAs for alleged

           statements they made in hearings in 1984 during his criminal prosecution in the Superior Court

           of the District of Columbia; he sues the other AUSA for allegedly refusing to respond to his

           request under the Freedom ofInformation Act ("FOIA"), 5 U.S.C. § 552. See CompI. at 4-8.

           Plaintiff seeks an order to compel defendants "to produce all physical evidence ... to be tested so

           plaintiff can prove he is innocent of the crimes." Id. at 2; 11.

                  Plaintiff has stated no claim for which the federal defendants may be held liable in their

           individual capacities under § 1983 or its federal analog, Bivens v. Six Unknown Named Agents oj

       /
,/(l
Federal Bureau o/Narcotics, 403 U.S. 388 (1971), the remedy for which "is damages or

nothing." Davis v. Passman, 442 U.S. 228,245 (1979) (citation and internal quotation marks

omitted). And plaintiffs FOIA request must be directed to an executive branch agency in

accordance with the agency's FOIA regulations. An agency's obligation to produce responsive

records is triggered by its receipt of a request that "(i) reasonably describes such records and (ii)

is made in accordance with published rules[.]" 5 U.S.C. § 552(a)(3)(A). Because there is no

indication from the complaint that plaintiff properly submitted a FOIA request to an agency, this

Court lacks jurisdiction to entertain such a claim. See 5 U.S.C. § 552(a)(4)(B) (creating federal

court jurisdiction over claims arising from the improper withholding of agency records);

McGehee v. CIA, 697 F.2d 1095, 1105 (D.C. Cir. 1983) (federal jurisdiction under the FOIA "is

dependent upon a showing that an agency" improperly withheld agency records) (quoting

Kissinger v. Reporters Committee/or Freedom o/the Press, 445 U.S. 136, 150 (1980» (internal

quotation marks omitted).

Opinion.




Date: September   l!t-.   2010




                                                 2